672 S.E.2d 663 (2009)
In the Matter of Earl Dean CLARK, Jr. (four cases).
Nos. S08Y2120-S0872123.
Supreme Court of Georgia.
January 26, 2009.
Earl Dean Clark, Jr., Atlanta, for Appellee.
*664 William P. Smith, III, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, for Appellant.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, other party representation.
PER CURIAM.
These disciplinary matters are before the Court pursuant to four Notices of Discipline filed by the State Bar alleging that Respondent Earl Dean Clark, Jr., violated Rules 1.2(a), 1.3, 1.4, 1.5, 1.16, 3.2, 8.1 and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a single violation of Rule 1.2(a), 1.3, or 8.1 is disbarment, while the maximum sanction for a single violation of Rule 1.4, 1.5, 1.16, 3.2 or 9.3 is a public reprimand.
Although each Notice of Discipline deals with different clients, each shows that Clark agreed to represent, or was appointed to represent, a client in a legal matter; that he essentially abandoned each client after doing little or no work on their cases; that he refused or failed to communicate with those clients about the status of their cases despite requests that he do so; and that he failed to withdraw from representation of those clients. In each of these cases, Clark was properly served with a Notice of Investigation, but he failed or refused to answer the Notice of Investigation. Based on these facts, the Investigative Panel determined that Clark violated Rules 1.2(a), 1.3, 1.4, 1.5, 1.16, 3.2, 8.1 and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The Investigative Panel properly served Clark with Notices of Discipline recommending that he be disbarred and, as Clark has failed to reject those Notices pursuant to Bar Rule 4-208.3, these matters are now ripe for review by this Court. See Bar Rule 4-208.1(b).
We have reviewed the files in each of these matters and find in aggravation that Clark has multiple violations in each case and that multiple disciplinary matters are being pursued simultaneously, thereby evidencing a pattern and practice of wrongful behavior on Clark's part. Thus, although Clark has no prior disciplinary history, we believe that the circumstances of this case warrant disbarment. Accordingly, we hereby order that the name of Earl Dean Clark, Jr. be removed from the rolls of persons entitled to practice law in the State of Georgia. Clark is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.